Greenbaum, J. (dissenting) :
The testimony of the medical experts called on behalf of plaintiff was that, in their opinion upon the state of facts assumed in the hypothetical question which embodied the testimony given in behalf of the plaintiff, pneumonia was due to her injury.
Dr. Maurice Fishberg testified: “ In a case such as detailed just now in this hypothetical question, the injury was undoubtedly one of those factors which predispose to the development of pneumonia; whether influenza or not is immaterial.” He also testified: “ Now and then I see a case of lobar pneumonia which is not of influenza at all. It happens to be co-incidental.”
Dr. Phillip F. O’Hanlon also testified to plaintiff’s hypothetical question, which included the assumption that during the period of her illness the deceased was suffering from influenza, stating that the injury which she received on September twenty-seventh was a competent producing cause of the pneumonia which she had on October eighteenth and from which she died.
Dr. Rueck, who attended the deceased for a portion of the time between the injury and her death, also testified that the accident was a competent producing cause of the pneumonia from which the intestate died. It thus became a question of fact whether plaintiff had established by a preponderance of the evidence that the injury was a competent producing cause of the pneumonia. There was no exception taken to the charge of the court upon that subject. The jury’s verdict should not lightly be disturbed. How much weight to attach to the testimony of the medical experts was a question for the jury to determine. It seems to me that the majority opinion lays entirely too much stress upon certain evidence given by the medical experts who testified in behalf of the defendant in which they stated that pneumonia following an injury usually develops anywhere from six to twenty-four hours to three or four days after exposure, and also to the assumption that the deceased had influenza during her last illness and that the pneumonia was a result of that disease.
• With respect to the time when pneumonia would manifest itself after the injury Dr. O’Hanlon said that would be from *39a few hours to six or seven days and explaining what he meant by that he testified as follows: “ When I say that pneumonia would manifest itself I am speaking now in a purely pathological sense. That is the process of development of an injury in the lung, not that it may be perceptible or that it may be discovered, I am not discussing that, I am speaking of the pathological sequence that takes place after an injury or in a pneumonia from an infected character, whether it can be discovered or not depends largely upon the means and the ability of the person making the examination of the symptoms, that might call attention to the condition.” Such was his testimony upon the cross-examination. He testified, on his direct when asked to explain what the term “ traumatic pneumonia” is, as follows: “A traumatic pneumonia is a pneumonia following the application of violence in the form of blows or falls to the chest in which the lung itself becomes bruised. The first stage is a stage of inflammation — I mean the first stage is a stage of congestion. Then follows the stage of inflammation. The air cells — the lungs themselves are made up of blood vessels and air cells, the cells are lined with epithelium, the cells, and in the center a space for the air. As this inflammatory condition following congestion takes place, the air cells, like the bricks from a wall, fall into the opening, shutting off the opening and excluding all air. That is the meaning of pneumonia, absence of air in the air cells in the lungs. This extends along the line of least resistance, sometimes hops about from place to place, particularly in grippe — pneumonia, where we have what is called a patchy-pneumonia, that is, a pneumonia which may be compared to a ham with the skin taken off, where the women put the peppers all around it at different points, that is what I call a patchy pneumonia. As time goes on and the power of resistance lessens, and toxicity which is a fatal element in all pneumonias, the giving off of toxins from the bacteria themselves, these coalesce and run together, and you get lobular pneumonia, a small lobe around the bronchial tubes, or extension into the whole lobe, which is the lobe there. There are five lobes, two on the left side and three on the right side, separate compartments. Usually pneumonia begins in the lower lobe of the left lung, will go on to resolution, that *40is, to cure. If the pneumonia is the diplococcus pneumonia, the bug which is most often identified with pneumonia, in traumatic pneumonia, there is no invasion, no toxicity, no poisoning resulting, but the occlusion of the air is just as complete in one instance, because the inflammatory condition is brought about by violence in one instance and the inflammatory condition in the other instance is brought about by destructive toxin emanating from the bug itself, in the other instance, but the result is the same. All pneumonia is the absence of air in the lung.”
After thus explaining traumatic pneumonia in his own way, he gave it as his opinion that the death of the intestate from pneumonia some weeks after the accident to her resulted from the injury which she had received.
It also appears from the evidence that the influenza of 1918 was of a very puzzling nature and indeed it was a matter of common knowledge that the physicians knew very little about that dread disease.
Moreover, as bearing upon the question whether the injury resulted in pneumonia without an intervening independent cause which brought it about, the jury was justified in considering the evidence that, save for one hour, the deceased had been continuously confined to her bed from the day of the injury until the moment of her death.
It seems to me that it was peculiarly a question for the jury as to what caused her death and that upon the state of the proofs this court should not disturb their verdict.
The judgment should be affirmed, with costs.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.